DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 8 does show “an RC parallel circuit is connected in series to the first capacitor between the control terminal and the common terminal of each of the plurality of transistors” it is noted that claim 1 appears reading on Fig. 1 read on Fig. 8 which include a resistor being connected between connecting portions And Fig. 8 does not include RC parallel circuit.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “another capacitor corresponding to a DC cut capacitor is connected to the shunt- connected inductor and positioned between a plurality of inductors” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 & 12 are objected to because of the following informalities:  Claim 3 which states “an RC parallel” in line 1, should correctly be –a RC parallel circuit---.  Please do the same for claim 12. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7 &  9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “another capacitor corresponding to a DC cut capacitor is connected to the shunt- connected inductor and positioned between a plurality of inductors” it is not clear which another capacitor corresponding to a DC cut capacitor would connected to the shunt- connected inductor and positioned between a plurality of inductors. And as to how another capacitor corresponding to a DC cut capacitor would positioned between a plurality of inductors. Further clarification is needed. 
Claim 3  which states “an RC parallel circuit is connected in series to the first capacitor between the control terminal and the common terminal of each of the plurality of transistor” it is not clear since the limitations of claim 3 appears read on different embodiment from claim 1, for instance claim 1 reads on Fig. 8 whereas claim 3 appears read on Fig. 6.
Claims 7 & 9 is rejected in the similarly manner as discussed above in claim 3, it is noted that claim 7 may be read on Fig. 9 which include diodes.
Claim 10 which states “the shunt-connected inductor” in the last paragraph of claim 10, it is not clear which the shunt-connected inductor is the applicant intended since the is an inductor shunt-connected as cites in claim 10. And it is lacks of antecedent basis. Further clarification is needed.
Claim 12 is rejected in the similarly manner as discussed in claim 3.
Claims 11 & 13-15 are rejected due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck (US 3582804 A, of record).
Regarding claim 1, Beck (Figure as shown on page 2) discloses a distributed amplifier comprising: a plurality of transistors (e.g. elements 78, 82, 86 & 90 where transistors considered as intended use since widely used in the semiconductor technology) connected in parallel to each other; and an inductor shunt-connected (e.g. inductor 66 or inductor in series capacitor in the element 56) to a transmission line (e.g. 12) on a control terminal side of at least one of the plurality of transistors and/or a first capacitor (28) connected in series to the transmission line on the control terminal side, wherein the first capacitor is connected in series to a second capacitor (e.g. 30) between a control terminal and a common terminal of each of the plurality of transistors, another capacitor corresponding to a DC cut capacitor (e.g. 48) is connected to the shunt- connected inductor and positioned between a plurality of inductors, connecting portions in which each connecting portion is between one of the inductors and the DC cut capacitor, and the connecting portions are connected together directly (as can be seen from Figure on second page).

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 7 & 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843